DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to methods and apparatuses for handling and in particular decoding changes in time of the coding of a video image's dynamic range or high dynamic range (HDR) coding method.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the pixel luminances in the first segment are defined according to a dynamically changeable electro-optical transfer function,
wherein the dynamically changeable electro-optical transfer function has a variable function shape,
wherein the pixel luminances in the second segment are defined according to a fixed electro-optical transfer function,
wherein the images are received at an image repetition rate,
wherein the processor circuit is arranged to receive a dynamically changeable electro-optical function for each image of the first segment,
wherein the processor circuit is arranged to receive at least one data package, wherein the at least one data package comprises the fixed electro-optical transfer function,
wherein the at least one data package is provided less frequently than the image repetition rate,
wherein the receiving of the at least one data packages is at a receive time,
wherein the receive time is before a moment of change,
wherein the moment of change is the moment between receiving the last image of the first segment and the first image of the second segment;
wherein the processor circuit is arranged to store the data package in the memory circuit;
wherein the processor circuit is arranged to detect the moment of change; and
wherein the processor circuit is arranged to apply the stored fixed electro-optical transfer function to the images of the second segment.” 
Minoo et al. (US 20170026646 A1), the closest prior art of record founded, discloses many of the limitations of the claims. However, Minoo, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
Independent claims 7, 8 and 9 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486